Table of Contents Filed pursuant to Rule424(b)(2) Registration No. 333-216850 PROSPECTUS ROYAL HAWAIIAN ORCHARDS, L.P. Depositary Units Representing up to 11,100,000 Class A Units of Limited Partnership Interests Issuable upon the Exercise of Subscription Rights at $1.79 per Depositary Unit We are distributing, at no charge, to holders of our depositary units (the “Depositary Units”) representing Class A units of limited partnership interests (“Units”), non-transferable subscription rights to purchase up to 11,100,000 Depositary Units at a price of $1.79 per Depositary Unit in this rights offering (this “Rights Offering”). You will receive one subscription right for each whole Depositary Unit held by you of record as of 5:00 p.m., Eastern Time, on February28, 2017 (the “Record Date”). No subscription rights will be distributed for any fractional Depositary Units held on the Record Date. Each Right will entitle you to purchase one Depositary Unit. There is no minimum subscription amount required for consummation of this Rights Offering. If you timely and fully exercise your basic subscription right with respect to all the subscription rights you hold and other rights holders do not exercise their basic subscription rights in full, then you will be entitled to exercise an over-subscription privilege, subject to availability and allocation, to purchase unsubscribed Depositary Units at the same subscription price per Depositary Unit. If over-subscription requests exceed the number of Depositary Units available, we will allocate the available Depositary Units pro rata among the rights holders exercising the over-subscription privilege in proportion to the number of basic subscription rights a holder exercised, relative to the aggregate number of basic subscription rights exercised by all holders electing to over-subscribe. Fractional Depositary Units resulting from the exercise of the over-subscription privilege as to any rights holder will be eliminated by rounding down to the nearest whole Depositary Unit. For additional details regarding the pro rata allocation process, see “Questions and Answers Relating to this Rights Offering—What is the over-subscription privilege?” If you properly exercise your over-subscription privilege for a number of Depositary Units that exceeds the number of Depositary Units allocated to you, any excess subscription payments received by the subscription agent will be returned to you as soon as practicable, without interest or deduction, following the expiration of this Rights Offering. As of the Record Date, Fred and Mary Wilkie Ebrahimi (the “Ebrahimis”) and BarryW. Blank (collectively, the “Principal Holders”) beneficially owned approximately 67.7% and 7.8%, respectively, of the Depositary Units. Assuming that the Principal Holders exercise their basic subscription rights in full and no other holders exercise their rights in this offering, after giving effect to this offering, the Ebrahimis would own approximately 77% of our outstanding Depositary Units and the Principal Holders would collectively own 86% of our outstanding Depositary Units. See “Risk Factors—Significant influence over the Partnership’s affairs may be exercised by certain holders of Depositary Units.” The subscription rights will expire if they are not exercised by 5:00 p.m., Eastern Time, on May9, 2017, or such later date and time to which the Rights Offering is extended (the “Expiration Date”). Subscription rights that are not exercised by the Expiration Date will expire and will have no value. The board of directors of our managing general partner, Royal Hawaiian Resources, Inc. (the “Managing Partner”), may, in its sole discretion cancel the rights offering or extend the period for exercising the subscription rights for additional periods ending no later than May30, 2017. If we cancel the Rights Offering, the subscription agent will return all subscription payments received without interest or deduction, as soon as practicable. Table of Contents You should carefully consider whether to exercise your subscription rights prior to the expiration of this Rights Offering. All exercises of subscription rights are irrevocable and non-transferable. The board of directors of the Managing Partner is making no recommendation regarding your exercise of the subscription rights . This offering is being made directly by us. We are not using an underwriter or selling agent. American Stock Transfer & Trust Company, LLC, is our subscription agent for this Rights Offering. Our Depositary Units are traded publicly on the OTCQX platform under the symbol “NNUTU.” On April18, 2017, the last reported sale price for our Depositary Units on the OTCQX was $2.07 per Depositary Unit. The subscription rights are not transferable and will not be listed for trading on any exchange or market. Investing in our Depositary Units involves risks. You should read the “Risk Factors” section of this prospectus beginning on page 18 before exercising your rights. As a result of the terms of this Rights Offering, holders of Depositary Units who do not fully exercise their subscription rights will own, upon completion of this Rights Offering, a smaller proportional interest in the Partnership than otherwise would be the case had they fully exercised their subscription rights. See “Risk Factors—If you do not exercise your subscription rights, your interest in the Partnership will be diluted” for more information. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Subscription Price Proceeds to Partnership (1) Per Depositary Unit $ $ Total (2) $ $ Before deducting offering expenses of the Partnership estimated to be $215,000. No underwriting discounts or commissions will be paid in connection with this offering. Assumes the exercise of subscription rights to purchase all 11,100,000 Depositary Units in this Rights Offering. The date of this prospectus is April19, 2017 Table of Contents TABLE OF CONTENTS About this Prospectus 4 Forward-Looking Statements 5 Questions and Answers Related to this Rights Offering 7 Prospectus Summary 13 Summary of the Rights Offering 15 Risk Factors 18 Use of Proceeds 36 Market for Depositary Units and Distribution Policy 37 Capitalization 38 Dilution 38 The Rights Offering 39 Description of Class A Units and Rights 46 Our Partnership Agreement 48 Material U.S. Federal Income Tax Consequences 55 Plan of Distribution 71 Legal Matters 71 Experts 71 Where You Can Find More Information 71 Incorporation of Certain Information By Reference 71 3 Table of Contents About this Prospectus This prospectus is part of a registration statement that we have filed with the Securities and Exchange Commission (the “SEC”). This prospectus does not contain all of the information provided in the registration statement. For further information about us or the securities offered by this prospectus, you should refer to the registration statement, including the exhibits filed with the registration statement and the information incorporated by reference into the registration statement, which you can obtain from the SEC as described below under the heading “Where You Can Find More Information.” You should only rely on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with any information different from that contained in this prospectus. We are not making an offer to sell securities in any jurisdiction in which the offer or sale is not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, and any information incorporated by reference is accurate only as of the date of the document incorporated by reference, in each case, regardless of the time of delivery of this prospectus or any exercise of the subscription rights. Our business, financial condition, results of operations, and prospects may have changed since that date. To understand this Rights Offering fully and for a more complete description of this Rights Offering, you should read this entire document carefully, including particularly the “Risk Factors” section of this prospectus. As used in this prospectus, the terms “Partnership,” “we,” “our” and “us” to refer to Royal Hawaiian Orchards, L.P. and its subsidiaries. We are managed by Royal Hawaiian Resources, Inc., which is our general partner. Our general partner makes all determinations on behalf of our partnership, including determinations related to the conduct of our partnership’s business and operations. As a result, the executive officers of our general partner, under the direction of the board of directors of our general partner, make all decisions on behalf of our partnership with respect to the conduct of our business and operations. We sometimes refer to the board of directors of our general partner as “our board of directors,” “our board,” the “board,” or “the Managing Partner.” 4 Table of Contents Forward-Looking Statements Statements that are not historical facts contained in or incorporated by reference into this prospectus are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act. The words “anticipate,” “goal,” “seek,” “project,” “strategy,” “future,” “likely,” “may,” “should,” “will,” “will,” “estimate,” “expect,” “plan,” “intend,” “target” and similar expressions and references to future periods, as they relate to us, are intended to identify forward-looking statements. Forward-looking statements include statements we make regarding: ● our working capital and liquidity needs; ● intended use of net proceeds from the Rights Offering; ● our strategy; ● projections of revenues, expenses, income or loss; ● our plans, objectives and expectations, including those relating to regulatory actions, business plans, products or services; ● competition in the markets in which we operate; ● ability to pass on increased costs; ● the sufficiency of our irrigation wells; ● future economic performance; ● nut roasting and other measures to maintain product quality and prevent contamination; ● industry trends; ● use of nut-in-shell inventories for manufacture of branded products; ● anticipated nut production; ● seasonality of nut production and sales of branded products; ● our ability to engage third parties to process our nuts and the cost of such processing; ● factors that influence consumer purchases; ● consumer demands regarding food standards and their impact on our costs and operating results; ● potential loss of shelf space; ● reliance on third-party manufacturers; ● delay in production or delivery of nuts; ● use of herbicides, fertilizers and pesticides; ● the adequacy of our insurance, including product liability and crop insurance; ● the tax implications of the Rights Offering, including characterization of subscription rights as noncompensatory options; ● the tax implications of owning our Depositary Units; and ● the adoption and impact of new accounting rules. Forward-looking statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Our actual results could differ materially from those in such statements. Factors that could cause actual results to differ from those contemplated by such forward-looking statements include, without limitation: the factors discussed in (i) the “Risk Factors” section of this prospectus, (ii) our most recent Annual Report on Form 10-K and (iii) the other documents incorporated by reference, as well the following factors: ● our ability to sell Depositary Units, extend or refinance our debt, or to otherwise raise funds to meet our current obligations and debt service requirements; ● changing interpretations of accounting principles generally accepted in the U.S.; ● outcomes of litigation, claims, inquiries or investigations; ● world market conditions relating to macadamia nuts; ● the weather and local conditions in Hawaii affecting macadamia nut production; ● diseases and pests affecting macadamia nut production; ● legislation or regulatory environments, requirements or changes adversely affecting our businesses; ● general economic conditions; ● geopolitical events and regulatory changes; ● our ability to retain and attract skilled employees; ● our success in finding purchasers for our macadamia nut production at acceptable prices; ● increasing competition in the snack food market; 5 Table of Contents ● the availability of and our ability to negotiate acceptable agreements with third parties that are necessary for our business, including those with nut processors, co-packers, and distributors; ● market acceptance of our products in the branded segment; ● the availability and cost of raw materials; ● availability and cost of labor, fuel, materials, equipment, and insurance; ● non-performance by a significant customer; and ● our success at managing the risks involved in the foregoing items. Forward-looking statements speak only as of the date on which such statements are made. We undertake no obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. All forward-looking statements are expressly qualified by these cautionary statements. 6 Table of Contents Questions and Answers Related to this Rights Offering The following are examples of what we anticipate will be common questions about this Rights Offering. The following questions and answers do not contain all of the information that may be important to you and may not address all of the questions that you may have about this Rights Offering. This prospectus and the documents incorporated by reference into this prospectus contain more detailed descriptions of the terms and conditions of this Rights Offering and provide additional information about us and our business, including potential risks related to this Rights Offering, the Depositary Units offered hereby and our business. What is this Rights Offering? We are distributing, at no charge, to holders of our Depositary Units, non-transferable subscription rights to purchase Depositary Units representing ClassA Units of the Partnership. You will receive one subscription right for each whole Depositary Unit you own as of 5:00 p.m., Eastern Time, on February28, 2017, the Record Date. No subscription rights will be distributed for any fractional Depositary Units held on the Record Date. Each subscription right consists of a basic subscription right and an over-subscription privilege, as described below. We will issue up to a total of 11,100,000 Depositary Units in this Rights Offering. What is the basic subscription right? The basic subscription right gives the holders the opportunity to purchase one Depositary Unit at a subscription price of $1.79 per Depositary Unit. You may exercise some or all of your subscription rights, or you may choose not to exercise any subscription rights at all. The subscription rights are a new issue of securities, are non-transferable, and do not and will not have a trading market. If you hold Depositary Units in your name, the number of new Depositary Units you may purchase pursuant to your basic subscription rights is indicated on the rights certificate that will be provided to you by the subscription agent. If you hold your Depositary Units in the name of a broker, dealer, custodian bank or other nominee, you will not receive a rights certificate. What is the over-subscription privilege? If you timely and fully exercise your basic subscription rights with respect to all the subscription rights you hold, you may also choose to exercise your over-subscription privilege by purchasing a portion of the remaining Depositary Units that other rights holders do not purchase through their basic subscription rights. You should indicate on your rights certificate, or the form provided by your nominee if your Depositary Units are held in the name of a nominee, how many additional Depositary Units you would like to purchase pursuant to your over-subscription privilege. We will seek to honor the over-subscription requests in full, subject to a maximum of 11,100,000 Depositary Units being offered in this Rights Offering. If over-subscription requests exceed the number of Depositary Units available, we will allocate the available Depositary Units as follows: ● Depositary Units that were eligible to be purchased in the Rights Offering but not allocated through purchase of basic subscription rights will be allocated among the holders of rights who exercise the over-subscription privilege, in accordance with the following formula: o Each holder who exercises the over-subscription privilege will be allocated a percentage of the remaining Depositary Units equal to the percentage that results from dividing (i)the number of basic subscription rights which that holder exercised by (ii)the number of basic subscription rights which all holders who wish to participate in the over-subscription privilege exercised. Such percentage could result in the allocation of more or fewer over-subscription Depositary Units than the holder requested to purchase through the exercise of the over-subscription privilege. ● Example A: If Depositary Unit holder A holds 2,000 subscription rights and Depositary Unit holder B holds 3,000 subscription rights, and they are the only two holders who exercise the over-subscription privilege, holder A will be allocated 40% and holder B will be allocated 60% of all remaining Depositary Units available. o Second, if the allocation of remaining Depositary Units pursuant to the formula described above in the first step would result in any holder receiving a greater number of Depositary Units than that holder subscribed for pursuant to the over-subscription privilege, then such holder will be allocated only that number of Depositary Units for which the holder over-subscribed. 7 Table of Contents ● Example B: If Depositary Unit holder A is allocated 1,000 Depositary Units pursuant to the formula described above but subscribed for only 400 additional Depositary Units pursuant to the over-subscription privilege, holder A’s allocation would be reduced to 400 Depositary Units. o Third, any Depositary Units that exceed a holder’s over-subscription request and remain available as a result of the allocation described above (the 600 additional Depositary Units in Example B above) will be allocated among all remaining holders who exercised the over-subscription privilege and whose initial allocations were less than the number of Depositary Units they requested. This third allocation will be made pursuant to the same formula described above and repeated, if necessary, until all available Depositary Units have been allocated or all over-subscription requests have been satisfied in full. Fractional shares resulting from the exercise of the over-subscription privilege will be eliminated by rounding down to the nearest whole share. Our subscription agent for the Rights Offering will determine, in its sole discretion, the over-subscription allocation based on the formula described above. Because we will not know the total number of available Depositary Units and how available Depositary Units will be allocated before this Rights Offering expires, in order for the exercise of your entire over-subscription privilege to be valid, you should deliver to the subscription agent payment in an amount equal to the aggregate subscription price of the entire number of Depositary Units that you have requested to purchase pursuant to your over-subscription privilege, along with payment for the exercise of your basic subscription rights and all rights certificates and other subscription documents, prior to the expiration of the Rights Offering, even if you ultimately are not allocated the full amount of your over-subscription request. To the extent the aggregate subscription price of the actual number of Depositary Units allocated to you pursuant to the over-subscription privilege is less than the amount you actually paid, the excess subscription payments will be returned to you as soon as practicable, without interest or penalty, following the expiration of this Rights Offering. Will fractional Depositary Units be issued in this Rights Offering? No. We will not issue fractional Depositary Units in the Rights Offering. We will only distribute one subscription right to each holder to acquire one whole Depositary Unit per whole Depositary Unit owned. The over-subscription privilege may only be exercised for whole Depositary Units. Why are we conducting this Rights Offering? We have approximately $13.2million of short-term debt due on July15, 2017, which we cannot repay from current operations. We are conducting the Rights Offering to raise additional capital which will allow us to pay our $2.835million bridge loan incurred to purchase our Becker orchards that becomes due on July 15, 2017. Additionally, it will allow us to continue to invest in and grow the Partnership business in the event we are unable to renew or refinance our revolving credit facility which also matures on July 15, 2017. We have elected to fund our stated business goals by means of this offering as opposed to other methods, because the Rights Offering (i)allows all of our holders an equal opportunity to invest in our future without being diluted; (ii)may be executed relatively quickly and at a relatively modest cost without having to seek new investors or create a new marketable security; and (iii)allows us to increase our equity and decrease our reliance on debt financing. A description of the intended use of proceeds is set forth in “Use of Proceeds” below. How was the subscription price per Depositary Unit determined? The subscription price of the Depositary Units offered in this Rights Offering has been determined unilaterally by the board of directors of the Managing Partner. In setting the subscription price, the board of directors considered the current financial condition of the Partnership, including the significant amount of short-term debt, our history of losses over the last several years, the risk that we may not be able to maintain our operations as a going concern, the current trading price of the Depositary Units on the OTCQX, the historical market price for the Depositary Units, the low volume of trading on the OTCQX, fluctuations in the market price of the Depositary Units, and other factors relating to the Partnership and the market for its Depositary Units. The subscription price is not intended to bear any relationship to the book value of our assets or our past operations, cash flows, losses, financial condition, net worth or any other established criteria used to value securities. You should not consider the subscription price to be an indication of the fair value of the Depositary Units underlying the subscription rights. 8 Table of Contents Am I required to exercise all of the subscription rights I receive in this Rights Offering? No. You may exercise some or all of your subscription rights, or you may choose not to exercise any subscription rights. If you do not exercise any subscription rights, the number of Depositary Units you own will not change as a result of this Rights Offering. However, if you choose not to exercise your subscription rights, your ownership interest in the Partnership will be diluted to the extent other rights holders exercise their subscription rights, and your voting and other rights in the Partnership will likewise be diluted. How soon must I act to exercise my subscription rights? The subscription agent must receive all required subscription documents and full subscription payment, including final clearance of any uncertified check, before this Rights Offering expires at 5:00 p.m., Eastern Time, on May9, 2017, unless we decide to extend the Rights Offering. If you hold your Depositary Units in the name of a broker, dealer, custodian bank or other nominee, your nominee may establish an earlier deadline before the expiration of this Rights Offering, by which time you must provide it with your instructions to exercise your subscription rights. Although we will make reasonable attempts to provide this prospectus to our holders of Depositary Units to whom subscription rights are distributed, this Rights Offering and all subscription rights will expire on the Expiration Date, whether or not we have been able to locate all such holders of Depositary Units. Can you extend or cancel the Rights Offering? Yes. We have the option to extend the Rights Offering and the period for exercising your subscription rights through May30, 2017, although we do not presently intend to do so. If we elect to extend the expiration of the rights offering, we will issue a press release announcing such extension no later than 9:00a.m., Eastern Standard Time, on the next business day after the most recently announced expiration of the Rights Offering. Our board of directors may also cancel the Rights Offering at any time prior to the Expiration Date for any reason. If the Rights Offering is cancelled, we will issue a press release notifying rights holders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest or deduction, as soon as practicable. May I transfer my subscription rights? No. The subscription rights are non-transferable. Are we requiring a minimum subscription to complete the Rights Offering? No. Has the board of directors of the Managing Partner made a recommendation regarding this Rights Offering? No. The board of directors of the Managing Partner is making no recommendation regarding any exercise of your subscription rights. Rights holders who exercise subscription rights will incur investment risk on new money invested. We cannot predict the price at which our Depositary Units will trade. The market price for our Units may fluctuate above or below the subscription price. The trading price of our Depositary Units will depend on many factors, which may change from time to time, including, without limitation, our financial condition, performance, creditworthiness and prospects, future sales of our equity or equity-related securities, and other factors. Volatility in the market price or low trading volume of our Depositary Units may prevent you from being able to sell your Depositary Units when you want or at prices you find attractive. You should make your decision based on your assessment of our business and financial condition, our prospects for the future, the terms of this Rights Offering and the information contained in, or incorporated by reference into, this prospectus. See “Risk Factors” for a discussion of some of the risks involved in investing in our Depositary Units. Will the directors and executive officers of the Managing Partner participate in this Rights Offering? To the extent they held Depositary Units as of the Record Date, the directors and executive officers of the Managing Partner are entitled (but not obligated) to participate in this Rights Offering on the same terms and conditions applicable to all rights holders. At this time, such directors and executive officers have not committed to participate in this Rights Offering. The Managing Partner does not hold Class A Units and is not entitled to subscription rights. However, it owns 1% of the Partnership as of the date of this prospectus, and upon the expiration of the Rights Offering, the Managing Partner will contribute additional capital in accordance with the requirements of the Partnership Agreement so that the aggregate general partner contributions will equal 1% of total capital contributions. See “Our Partnership Agreement—Additional Capital Contributions by General Partners.” 9 Table of Contents How do I exercise my subscription rights if I own Depositary Units in my name? If you hold Depositary Units in your name and you wish to participate in this Rights Offering, you must deliver a properly completed and duly executed rights certificate and all other required subscription documents, together with payment of the full subscription price, to the subscription agent before 5:00 p.m., Eastern Time, on the Expiration Date. In certain cases you may be required to provide signature guarantees. If you send an uncertified check, payment will not be deemed to have been delivered to the subscription agent until the check has cleared. Please follow the delivery instructions on the exercise of rights form located on the reverse of your rights certificate. Do not deliver documents to us. You are solely responsible for completing delivery to the subscription agent of your rights certificate, including the completed exercise of rights form, all other required subscription documents and subscription payment. You should allow sufficient time for delivery of your subscription materials to the subscription agent so that the subscription agent receives them by 5:00 p.m., Eastern Time, on the Expiration Date. If you send a payment that is insufficient to purchase the number of Depositary Units you requested, or if the number of Depositary Units you requested is not specified in the forms or exceeds the number of Depositary Units to which you are entitled, the payment received will be applied to exercise your subscription rights to the fullest extent possible based on the amount of the payment received , subject to the availability of Depositary Units and allocation procedures under the over-subscription privilege. If your aggregate subscription payment is greater than the amount you owe for exercise of your basic subscription right in full and you have not specified an amount for the over-subscription privilege , your subscription rights will only be exercised for the basic subscription privilege. Any excess subscription payment received by the subscription agent will be returned to you, without interest or penalty, as soon as practicable following the Expiration Time. What should I do if I want to participate in this Rights Offering but my Depositary Units are held in the name of a broker, dealer, custodian bank or other nominee? If you hold your Depositary Units through a broker, dealer, custodian bank or other nominee, then your nominee is the record holder of the Depositary Units you own and the associated subscription rights. The record holder must exercise the subscription rights on your behalf. If you wish to purchase Depositary Units through this Rights Offering, you should contact your broker, dealer, custodian bank or nominee as soon as possible. Please follow the instructions of your nominee. Your nominee may establish an earlier deadline before the Expiration Date of this Rights Offering. What form of payment is required to purchase our Depositary Units? As described in the instructions accompanying the rights certificate, payments submitted to the subscription agent must be made in U.S. currency, by one of the following three methods: ● by a cashier’s or certified check drawn upon a U.S. bank payable to “American Stock Transfer & Trust Company, LLC”; ● by an uncertified check drawn upon a U.S. bank payable to “American Stock Transfer & Trust Company, LLC”; or ● by wire transfer of immediately available funds at the following account: “American Stock Transfer & Trust Company, LLC, JP Morgan Chase Bank, 55 Water Street, New York, New York 10005, ABA #021000021, Account #530-354616, American Stock Transfer, FBO Royal Hawaiian Orchards, L.P.” Any wire transfer should clearly indicate the identity of the subscriber who is paying the subscription price by wire transfer. Payments will be deemed to have been received upon (i) clearance of any cashier’s check or uncertified check, or (ii) receipt of collected funds in the account designated above. If paying by uncertified check, the funds may take five or more business days to clear. Accordingly holders who wish to pay the subscription price by means of uncertified check are urged to make payment sufficiently in advance of the Expiration Date to ensure that the payment is received and clears by that date. If you hold your Depositary Units in the name of a broker, dealer, custodian bank or other nominee, separate payment instructions may apply. Please contact your nominee, if applicable, for further payment instructions. When will I receive my new Depositary Units? If you purchase Depositary Units in this Rights Offering, we will issue those Depositary Units to you in book-entry, or uncertificated, form as soon as practicable following the expiration of this Rights Offering. If you are a registered holder of Depositary Units, you will receive a direct registration account statement detailing the number of Depositary Units you purchased in the Rights Offering. If you are a beneficial owner of Depositary Units that are registered in the name of a broker or other nominee, you should receive confirmation of your purchase of Depositary Units in the Rights Offering from your broker or nominee. Depositary Receipts will not be issued for Depositary Units purchased in the Rights Offering. 10 Table of Contents After I exercise my subscription rights, can I change my mind and cancel my purchase? No. All exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights. You should not exercise your subscription rights unless you are certain that you wish to purchase Depositary Units at the subscription price of $1.79 per Depositary Unit. What effects will this Rights Offering have on our outstanding Depositary Units? As a result of this Rights Offering, up to an additional 11,100,000 Depositary Units (each Depositary Unit evidences one Unit) may be issued and outstanding after the closing of this Rights Offering, and the ownership and voting interests of the existing holders of Depositary Units that do not fully exercise their basic subscription rights will be diluted. As of the Record Date, we had 11,100,000 Depositary Units outstanding. In addition, if the subscription price of the Depositary Units is less than the market price of our Depositary Units, it will likely reduce the market price per Depositary Unit of the Depositary Units you already hold. How much will the Partnership receive from this Rights Offering and how will such proceeds be used? We estimate that the net proceeds to us from this Rights Offering (assuming the full exercise of subscription rights), after deducting estimated offering expenses, will be approximately $19,654,000. We intend to use the proceeds from this offering (1)to repay the 2015 bridge loan used to acquire the Becker orchards; (2)to purchase capital equipment; and (3)for general partnership purposes, which may include, among other things, repaying or refinancing all or a portion of the indebtedness outstanding under our revolving credit facility, funding working capital, and acquiring land, orchards and related businesses. There is no guarantee that the funds raised in this Rights Offering will be sufficient to accomplish all these goals. A more detailed description of the intended use of proceeds is set forth under the heading “Use of Proceeds.” Are there risks in exercising my subscription rights? Yes. The exercise of your subscription rights involves risks. Exercising your subscription rights involves the purchase of additional Depositary Units, and you should consider this investment as carefully as you would consider any other investment. Among other things, you should carefully consider the risks described under the heading “Risk Factors” and all other information included or incorporated by reference into this prospectus. If my exercise of subscription rights is not valid, will my subscription payment be refunded to me? Yes. The subscription agent will hold all funds it receives in a segregated bank account until completion of this Rights Offering. If your exercise of subscription rights is deemed not to be valid, all subscription payments received by the subscription agent will be returned as soon as practicable following the expiration of this Rights Offering, without interest or deduction. If you own Depositary Units through a nominee, it may take longer for you to receive your subscription payment because the subscription agent will return payments through the record holder of your Depositary Units. What fees or charges apply if I purchase Depositary Units in this Rights Offering? We are not charging any fee or sales commission to issue subscription rights to you or to issue Depositary Units to you if you exercise your subscription rights. If you exercise your subscription rights through a broker, dealer, custodian bank or other nominee, you are responsible for paying any fees your record holder may charge you. What are the material U.S. federal income tax consequences of receiving and exercising my subscription rights? Generally, the exercise of your subscription rights should not be a taxable event for U.S. federal income tax purposes. Following exercise of your subscription rights, however, you could be allocated additional taxable income of the Partnership as a result of the exercise. In addition, as a holder of Depositary Units received upon the exercise of subscription rights, you will be subject to the risks attendant to ownership of Depositary Units. Further, the issuance of the subscription rights is not anticipated to cause you to recognize income or gain, except possibly to the extent (if any) that the fair market value of the subscription rights you receive exceeds your adjusted basis in your Depositary Units. Please read “Risk Factors” for a discussion of certain tax risks related to receiving and exercising your subscription rights and the ownership of Depositary Units received upon exercising your subscription rights and “Material U.S. Federal Income Tax Consequences” for a discussion of the material U.S. federal income tax consequences of this Rights Offering. In addition, you are encouraged to consult with your own tax advisors for a full understanding of the U.S. federal, state, local and foreign tax consequences of receiving and exercising your subscription rights. 11 Table of Contents To whom should I send my forms and payment? If your Depositary Units are held in the name of a broker, dealer, custodian bank or other nominee, then you should send your rights certificate, all other required subscription documents and subscription payment to that record holder. If you are the record holder, then you should send your rights certificate, all other required subscription documents and subscription payment by mail, hand delivery or overnight courier to: American Stock Transfer & Trust Company, LLC Operations Center Attention: Reorganization Department 6201 Fifteenth Avenue Brooklyn, New York 11219 Telephone Number for Confirmation or Information: (800) 937-5449 You and, if applicable, your nominee are solely responsible for completing delivery to the subscription agent of your rights certificate, all other required subscription documents and subscription payment. You should allow sufficient time for delivery of your subscription materials to the subscription agent before the expiration of this Rights Offering. If you hold your Depositary Units through a broker, dealer, custodian bank or other nominee, your nominee may establish an earlier deadline before the Expiration Date of this Rights Offering. Whom should I contact if I have other questions? If you have any questions regarding this Rights Offering, the completion of the rights certificate or any other subscription documents or the submission of payment in this Rights Offering, please call D.F. King & Co., Inc., our information agent for the Rights Offering, at (212) 493-3910 (for brokerage firms and banks) or toll free at (866) 356-7813 (for holders of Depositary Units). 12 Table of Contents Prospect us Summary The following summary highlights selected information contained elsewhere in this prospectus and in the documents incorporated by reference in this prospectus and may not contain all the information that is important to you. You should read carefully this entire prospectus and the documents incorporated by reference in this prospectus, including our audited consolidated financial statements and the accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2016, before making your investment decision. You should pay special attention to the “Risk Factors” section beginning on page18 of this prospectus to determine whether an investment in our Depositary Units is appropriate for you. Overview Royal Hawaiian Orchards, L.P. (the “Partnership”) is a master limited partnership organized under the laws of the State of Delaware in 1986. We are engaged in the business of growing and farming macadamia nuts in the State of Hawaii and processing for retail sale macadamia-based products. We farm approximately 5,381 tree acres of macadamia nut orchards on the island of Hawaii, including 641 tree acres that we own and lease to another party. The Partnership also farms approximately 433 acres of macadamia orchards in Hawaii for other orchard owners in exchange for a fee. Beginning in 2010 with the acquisition of the IASCO orchards, we have been acquiring orchards that we farmed for others and vertically integrating our operations to allow us to sell our nuts at the most profitable prices available without geographic limitations. We have invested more than $24 million in Hawaii in orchards and infrastructure and have further vertically integrated into macadamia based products under the brand name ROYAL HAWAIIAN ORCHARDS®, which are now sold in over 20,000 stores in the United States. Our strategy is to (i) continue to move from leased orchards and contract farming to farming orchards owned by us by acquiring new orchards and restructuring current relationships, (ii) further invest in our orchards and related infrastructure to increase production and profitability of existing orchards, and (iii) realize the potential of our vertically integrated strategy by growing our nut processing activities and profitably selling macadamia nuts. We have used leverage to execute this strategy and at December 31, 2016, we had $23.5 million of indebtedness, of which $13.2 million was short term and due July 15, 2017. $2.835 million, which was a short-term bridge loan used to purchase our Becker orchards, is required to be repaid immediately if we receive proceeds from an equity offering, including this Rights Offering. If we do not complete this Rights Offering, we will not have the funds necessary to repay the bridge loan on July 15, 2017. If the bridge loan is not repaid, we may not be able to refinance or extend the maturity date of, and we will not be able to repay, our revolving credit facility, which had $8.15 million of borrowings outstanding as of December 31, 2016, and also matures on July 15, 2017. Management has determined that this level of current debt raises substantial doubt regarding our ability to continue as a going concern and that raising equity through this Rights Offering is the most effective way of addressing this going concern issue. For a detailed description of our debt, see Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Annual Report on form 10-K for the year ended December 31, 2016. We intend to utilize the funds from the Rights Offering to pursue our strategy as follows: ● Repaying in full the 2015 bridge loan related to our acquisition of Becker orchards; ● Investing in plant and equipment in our orchards to increase the efficiency and effectiveness of our plant, irrigation systems and cultivation processes; and ● For general partnership purposes, which may include, among other things: – Repaying or refinancing all or a portion of our revolving credit facility; – Funding working capital; – Acquiring land, orchards and related business where acquisitions meet our return objectives; and – Reducing general and administrative costs as a percentage of sales by growing revenue and buying back small unit holders, where possible, to reduce Partnership administration costs. 13 Table of Contents In order to fully implement this strategy, we estimate that we will need approximately $20,000,000 over the next several years. Our principal executive offices are located at 688 Kinoole Street, Suite 121, Hilo, Hawaii 96720 and our telephone number is (303) 339-0500. Our Depositary Units are currently traded on the OTCQX platform under the symbol “NNUTU.” For additional information as to our business, properties and financial condition, please refer to the documents cited in “Where You Can Find More Information.” Selected Financial Data The following table sets forth selected financial data for each of the fiscal years in the five-year period ended December 31, 2016. The selected financial data set forth below should be read in conjunction with Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations and the audited financial statements in our Annual Report on Form 10-K for the year ended December 31, 2016. Fiscal Year Ended December 31, (in thousands, except per pound and per Depositary Unit data) Statement of Operations Total revenue $ Cost of goods and services sold Loss before taxes ) Net loss ) Balance Sheet Cash and cash equivalents $ Current portion of long-term debt Net working capital (1) Total assets (1) Long-term debt, non-current (1) Total partners’ capital Per Class A limited partner Depositary Unit (2) Net loss $ ) $ ) $ ) $ ) $ ) Partners’ capital Distributions (3) — Statement of Cash Flows Net cash (used in) provided by operating activities $ ) $ ) $ $ ) $ Net cash (used in) provided by investing activities ) Net cash provided by (used in) financing activities ) Operating Information Production of WIS pounds (4) In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2015-03, “Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs.” ASU 2015-03 amends current presentation guidance by requiring the debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. Prior to the issuance of ASU 2015-03, debt issuance costs were required to be presented as an asset in the balance sheet. The standard requires retrospective application and represents a change in accounting principle. We adopted the provisions of ASU 2015-03 in the first quarter of 2016 and prior period amounts have been reclassified to conform to the current period presentation. There were 7,500,000 Class A Depositary Units authorized, issued and outstanding at December 31, 2012 and 2013 and 11,100,000 Class A Depositary Units authorized, issued and outstanding at December 31, 2014, 2015 and 2016. Until March 2015, distributions could not be paid without the consent of our lender. Our current credit agreement with American AgCredit, PCA, restricts the payment of distributions other than tax distributions. Nuts from the field are weighed after they are husked, which leaves the nut still in its hard shell, referred to as wet-in-shell (“WIS”). 14 Table of Contents The financial information provided above may not be indicative of our future operating results due to the significant costs being incurred and expected to be incurred to expand the branded products segment of our business. During 2013 and 2014 we phased out the sale of approximately 75% of our kernel to Mauna Loa, and we began taking that kernel into inventory and utilizing it for our macadamia snack products and for sale as kernel. Production we keep to build inventory levels does not generate revenue until sold. Principal Holders of Depositary Units As of the Record Date, the Ebrahimis and Barry W. Blank beneficially own or control approximately 67.7% and 7.8%, respectively, of our Depositary Units. These substantial holders have the ability to exercise significant influence over the affairs of the Partnership, including the ability to control or block approvals that may be sought from holders of Depositary Units. In addition, the significant concentration of Depositary Unit holdings may deter bids to acquire the Partnership, and the sale or the perception of a potential sale of a large number of Depositary Units by these substantial holders may result in a significant decline in the market price of the Depositary Units. The Ebrahimis also beneficially own most of the stock of Royal Hawaiian Resources, Inc., the Managing Partner, enabling them to control the election of the board of directors of the Managing Partner. See “Risk Factors—Risks Related to Concentrated Control of Our Depositary Units.” Summary of the Rights Offering The following summary describes the principal terms of the Rights Offering, but is not intended to be complete. See “The Rights Offering” in this prospectus for a more detailed description of the terms and conditions of the distribution of the subscription rights and the offering. For a more detailed description of our Depositary Units and the Partnership Units which they represent, see “Description of Class A Units and Rights.” Subscription Rights We are distributing at no charge to holders of Depositary Units one non-transferable subscription right for each Depositary Unit owned on the record date. Each subscription right will entitle its holder to purchase one Depositary Unit. Each subscription right consists of a basic subscription right and an over-subscription privilege, as described below. No subscription rights will be distributed for any fractional Depositary Units held on the Record Date. Record Date February28, 2017. Expiration Date The subscription rights will expire at 5:00 p.m., Eastern Time, on May9, 2017, unless extended in our sole discretion. Subscription Rights not exercised prior to the Expiration Date will expire, be null and void, have no value and will no longer be exercisable for Depositary Units. Subscription Price The subscription price is $1.79 per Depositary Unit. The subscription price is not intended to bear any relationship to the book value of our assets, our net worth or any other established criteria used to value securities. See “The Rights Offering— Determination of Subscription Price.” Basic Subscription Right For each Right that you own, you will have a basic subscription right to purchase one Depositary Unit at the subscription price. You may exercise some or all of your subscription rights, or you may choose not to exercise any of your subscription rights. The basic subscription privilege may be exercised only for whole Depositary Units. 15 Table of Contents Over-Subscription Privilege If you timely and fully exercise your basic subscription right with respect to all the subscription rights you hold and other rights holders do not exercise their basic subscription right in full, you may also subscribe for an unlimited additional whole number of Depositary Units pursuant to the over-subscription privilege, subject to availability and allocation. If over-subscription requests exceed the number of Depositary Units available, we will allocate the available Depositary Units pro rata among the rights holders exercising the over-subscription privilege in proportion to the number of basic subscription rights a holder exercised, relative to the aggregate number of basic subscription rights exercised by all holders electing to over-subscribe. For additional details regarding the pro rata allocation process, see “Questions and Answers Relating to this Rights Offering—What is the over-subscription privilege?” If you properly exercise your over-subscription privilege for a number of Depositary Units that exceeds the number of Depositary Units allocated to you, any excess subscription payments received by the subscription agent will be returned to you as soon as practicable, without interest or deduction, following the expiration of this Rights Offering. No Fractional Depositary Units The Partnership has only issued whole Depositary Units, and we will only distribute subscription rights to acquire whole Depositary Units. No subscription rights will be distributed for fractional Depositary Units, if any, held on the Record Date. The over-subscription privilege may be exercised only for whole Depositary Units. Extension or Cancellation We have the option to extend the Rights Offering and the period for exercising your subscription rights through May30, 2017, although we do not presently intend to do so. Our board of directors may cancel the Rights Offering at any time prior to the Expiration Date for any reason. If the Rights Offering is cancelled, we will issue a press release notifying rights holders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest or deduction, as soon as practicable. Depositary Units Outstanding As of the Record Date, we had 11,100,000 Depositary Units (evidencing 11,100,000 Units) outstanding. Assuming the sale of all 11,100,000 Depositary Units in this Rights Offering, we would have 22,200,000 Depositary Units outstanding upon the completion of this Rights Offering. Use of Proceeds Our gross proceeds from this Rights Offering will be approximately $19,869,000 (before offering expenses and assuming all subscription rights are exercised in full). We intend to use the proceeds from this offering (1) to repay the 2015 Bridge Loan incurred to acquire the Becker orchards; (2) to purchase capital equipment; and (3) for general partnership purposes, which may include, among other things, repaying or refinancing all or a portion of the indebtedness outstanding under our revolving credit facility, funding working capital, and acquiring land, orchards and related businesses. Please see “Use of Proceeds.” There is no minimum subscription amount required for consummation of this Rights Offering. Procedure for Exercising Subscription Rights To exercise your subscription rights, you must take the following steps: If you are a registered holder of Depositary Units, you must deliver payment and a properly completed and duly executed rights certificate and all other required subscription documents to the subscription agent at or before 5:00 p.m., Eastern Time, on the Expiration Date. If you are a beneficial owner of Depositary Units that are registered in the name of a broker, dealer, custodian bank or other nominee, your broker, dealer, custodian bank or other nominee must exercise your subscription rights on your behalf and deliver all documents and payments to the subscription agent at or before 5:00 p.m., Eastern Time, on the Expiration Date. Non-Transferability of Rights The subscription rights may not be sold, transferred or assigned and will not be listed for trading on any exchange or market. 16 Table of Contents No Revocation All exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights. You should not exercise your subscription rights unless you are certain that you wish to purchase additional Depositary Units at a subscription price of $1.79 per Depositary Unit. No Recommendation Our board of directors is making no recommendation regarding any exercise of your subscription rights. You should make your decision based on your own assessment of our business and the terms of this Rights Offering. Please see “Risk Factors” for a discussion of some of the risks involved in investing in our Depositary Units. Material U.S. Federal Income Tax Consequences We do not expect to report the issuance of subscription rights pursuant to this Rights Offering as a transaction that could result in the recognition of taxable income or gain for our existing Depositary Unit holders. However, it is uncertain under existing law whether a holder of Depositary Units could recognize taxable income or gain to the extent (if any) that the fair market value of subscription rights received by the holder in the offering exceeds the holder’s adjusted basis in the Units. In addition, a Depositary Unit holder may be allocated additional taxable income of the Partnership as a result of exercising a subscription right. The amount of any such allocation cannot be predicted currently. The net amount of any additional allocation of taxable income to a holder of Depositary Units that exercises subscription rights would tend to be reduced to the extent that there is a higher level of participation in the offering. However, the tax consequences relating to the issuance and exercise of the subscription rights are not certain. Your tax consequences will depend upon investment decisions and actions by both you and other holders of Depositary Units. You are urged to consult your own tax advisors for a full understanding of the U.S. federal, state, local and foreign tax consequences of this Rights Offering that may be applicable to you. For more information, please read “Material U.S. Federal Income Tax Consequences” beginning on page 55 . Foreign Depositary Receipt Holders We will not mail this prospectus or rights certificates to holders of Depositary Units with addresses that are outside the United States or that have an army post office or foreign post office address. The subscription agent will hold these rights certificates for their account. To exercise subscription rights, our foreign holders of Depositary Units must notify the subscription agent and timely follow the procedure described in “The Rights Offering—Foreign holders of Depositary Units.” Information Agent D.F. King & Co., Inc. If you have any questions about the Rights Offering or need additional copies of the rights offering documents, please contact D.F. King & Co., Inc., our information agent, by calling (866) 356-7813 (toll free) or, if you are a bank, broker or other nominee, (212) 493-3910. Subscription Agent American Stock Transfer & Trust Company, LLC. Market for Depositary Units Our Depositary Units are currently traded on the OTCQX platform under the symbol “NNUTU.” Risk Factors Before you exercise your subscription rights to purchase our Depositary Units, you should carefully consider the risks described in the section entitled “Risk Factors,” beginning on page 18 of this prospectus. 17 Table of Contents Risk Fac tors An investment in our Depositary Units involves a high degree of risk. The material risks and uncertainties that management believes affect us are described below. Before making an investment decision, you should carefully consider the risks described below, together with the other information included or incorporated by reference in this prospectus, including the risk factors set forth in our Annual Report on Form10-K for the year ended December31, 2016 and the cautionary statements and risks highlighted in other sections of this prospectus. If any of the following risks actually occurs, our business, financial condition and results of operations could be materially adversely affected. If this were to happen, the value of our Depositary Units could decline significantly, and you could lose all or part of your investment. The risks discussed below include forward-looking statements, and our actual results may differ materially from those discussed in these forward-looking statements. Risk Factors Related to Our Business We need to obtain financing to repay indebtedness, and our current financial circumstances raise substantial doubt about our ability to continue as a going concern. Our cash and cash equivalents are not sufficient to repay our 2015 bridge loan when due on July 15, 2017. In addition, unless we can extend or refinance our revolving credit facility, we will not be able to repay our revolving credit facility also maturing on July 15, 2017. We are conducting the Rights Offering to obtain raise funds to satisfy our short-term debt or to enable us to extend the terms of our debt; however, there can be no assurances that we will be able to raise sufficient funds on terms that are acceptable or that we will be able to extend the terms of our debt. If we are unable to sell sufficient Depositary Units in the Rights Offering, extend the terms of our debt, or otherwise raise funds in the short-term, management has determined that substantial doubt exists about our ability to maintain our operations as a going concern. The financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2016 do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. We continue to experience net operating losses. We have a substantial amount of indebtedness. In the event we do not repay or refinance such indebtedness, we will face substantial liquidity issues and might be required to sell some of our assets to meet our debt payment obligations. We have a substantial amount of indebtedness. As of December 31, 2016, we have a total of approximately $13.2million of short-term indebtedness, all of which we will need to refinance or repay in the next few months. There can be no assurances we will be able to refinance our indebtedness (1) on commercially reasonable terms, (2) on terms, including with respect to interest rates, as favorable as our current debt or (3) at all. If we are unable to raise sufficient funds in the Rights Offering or refinance or renegotiate our debt, we will not be able to repay our 2015 bridge loan due July15, 2017, and we may not be able to generate enough cash flows from operations to service our remaining debt or to extend or refinance our revolving credit facility. Although we have maintained, renegotiated and extended a revolving credit facility with our current lender and its predecessor for over 15years, there is no assurance that we will be able to do so given our current financial condition. We rely upon external financing which is secured by a pledge of all of our real and personal property. If we are unable to comply with the terms of our loan agreements, we could lose our assets. We rely on external financing, currently being provided by an Amended and Restated Credit Agreement with American AgCredit, PCA (“AgCredit PCA”) and a Credit Agreement with American AgCredit, FLCA (“AgCredit FLCA”) through a revolving credit facility and several term notes. These agreements contain various terms and conditions, including financial ratios and covenants, and are secured by all of the real and personal property of the Partnership. On multiple occasions during the last several years and as recently as the end of 2016, the Partnership has failed to comply with various financial covenants under its credit agreements but has been able to obtain waivers or modifications of the agreements to avoid a default. If we are unable to meet the terms and conditions of our credit agreements or to obtain waivers or modifications of such loan agreements, we could be in default under our credit agreements, and the lenders would be able to accelerate the obligations and foreclose on the collateral securing the indebtedness. There is no assurance that we will be able to comply with our credit agreements or obtain waivers or modifications in the future to avoid a default. 18 Table of Contents We have a history of losses and our future profitability on a quarterly or annual basis is uncertain, which could have a harmful effect on our business and the value of our Depositary Units. Since we launched our branded products in November 2012 and through the most current period, we have not generated enough revenue to exceed our expenditures within any twelve-month fiscal period. We have financed our operations primarily through our cash flow from operations, our revolving credit facility and offerings of Units. As of December 31, 2016, we had debt outstanding of $23.5million, of which $13.2 million is short-term, including a $2.835million bridge loan maturing on July 15, 2017. If we cannot sell sufficient Depositary Units in this Rights Offering or refinance or extend the terms of our debt, we will not be able to repay the 2015 bridge loan or our revolving credit facility, both of which mature on July 15, 2017. This could force us to sell assets or cease operations and you could lose your investment. Our substantial level of indebtedness could adversely affect our ability to address the needs of our business and to react to changes in our business. In addition, if we fail to comply with our covenants, our debt could be accelerated. As a result of our substantial indebtedness: ● we may be more vulnerable to general adverse economic or industry conditions; ● we may find it more difficult to obtain additional financing to fund capital investments or other general partnership requirements or to refinance our existing indebtedness; ● we are or will be required to dedicate a substantial portion of our cash flows from operations to the payment of principal or interest on our debt, thereby reducing the available cash flows to fund other projects; ● we may have limited flexibility in planning for, or reacting to, changes in our business or in the industry; ● we may have a competitive disadvantage relative to other companies in our industry with less debt; ● we may be adversely impacted by changes in interest rates; ● we may be required to sell some of our assets, possibly on unfavorable terms, in order to meet obligations; and ● we may be limited in our ability to take advantage of strategic business opportunities, including mergers and acquisitions. Currently we have credit agreements in place that limit in certain circumstances our ability to incur additional indebtedness, pay dividends, create liens, sell assets, or engage in certain mergers and acquisitions, among other things. In addition, our credit agreements contain financial covenants. Our ability to comply with these covenants or to satisfy our debt obligations will depend on our future operating performance. If we violate the restrictions in our credit agreements or fail to comply with our applicable financial covenants, we will be in default under the agreements, which in some cases would cause the maturity of a substantial portion of our long-term indebtedness to be accelerated. ROYAL HAWAIIAN ORCHARDS® products were launched in November 2012 and have a limited retail distribution history, and thus far, our branded products have not been profitable. Our future ability to grow our revenues and generate profits depends upon continued sell-in and sell-through sales of these new products and increasing efficiencies, decreasing costs and/or modifying prices related to the manufacture and sale of our products. Prior to November 2012, we had never pursued the sale of macadamia nut products to customers or the sale of nuts in kernel form to others for incorporation into their products. Any adverse developments with respect to the sale of ROYAL HAWAIIAN ORCHARDS® macadamia products could significantly reduce revenues and have a material adverse effect on our ability to achieve profitability and future growth. We cannot be certain that we will be able to continue to commercialize our macadamia products or that our products will be accepted in retail markets. Specifically, the following factors, among others, could affect continued market acceptance, revenues and profitability of ROYAL HAWAIIAN ORCHARDS® snack products: ● the introduction of competitive products into the healthy snack market; ● the level and effectiveness of our sales and marketing efforts; ● our ability to effectively manage costs of product development, manufacturing, inventory, transportation and sales; ● any unfavorable publicity regarding nut products or similar products; ● litigation or threats of litigation with respect to these products; ● the price of the product relative to other competing products; ● price increases resulting from rising commodity costs, manufacturing, storage and transportation; ● regulatory developments affecting the manufacture, marketing or use of these products; and ● the inability to gain significant customers. There is no assurance that this effort will be successful or that we will receive a return on our investment. 19 Table of Contents We have historically depended on a single nut purchaser. In 2016 and 2015, we sold approximately 19% per year of our WIS nut production to Mauna Loa. In 2016, we also sold kernel to Mauna Loa totaling $4.4 million and together with WIS, sales to Mauna Loa represented 25% of our total net revenue. Mauna Loa is a significant customer, and any disruption of the Mauna Loa relationship could significantly adversely affect us if we are not able to find alternative purchasers of our nut production at comparable prices. We are subject to the risk that market prices of macadamia nuts may not be adequate to cover our costs of production. We have three long-term agreements requiring Mauna Loa to purchase the nuts from orchards that we purchased from International Air Service Co., Ltd. (“IASCO”). The IASCO orchards have historically represented approximately 20% (18% in 2016) of our nut production. These contracts expire in 2029, 2078 and 2080 and provide for market-determined prices. We either use our remaining nuts in our branded products or sell them to willing buyers at market prices. We are subject to the risk that world macadamia nut prices could decline such that we may not be able to sell our nuts at prices that covers our cost of production. A disruption at any of our production facilities would significantly decrease production, which could increase our cost of sales and reduce our net sales and income from operations. We plan to dry our nuts at our new drying plant and process and manufacture into products at third-party processor and manufacturing facilities. A temporary or extended interruption in operations at any of these facilities, whether due to technical or labor difficulties, destruction or damage from fire, flood or earthquake, infrastructure failures such as power or water shortages, raw material shortage or any other reason, whether or not covered by insurance, could interrupt our process and manufacturing operations, disrupt communications with our customers and suppliers, and cause us to lose sales and write off inventory. Any prolonged disruption in the operations of these facilities would have a significant negative impact on our ability to manufacture and package our products on our own and may cause us to seek additional third-party arrangements, thereby increasing production costs or, in the case of our drying facility, prevent us from having sufficient nuts for our branded products business. These third parties may not be as efficient as we and our current processors and manufacturers are and may not have the capabilities to process and package some of our products, which could adversely affect sales or operating income. Further, current and potential customers might not purchase our products if they perceive our lack of alternate manufacturing facilities to be a risk to their continuing source of products. We are dependent on third-party manufacturers to manufacture all of our products, and the loss of a manufacturer or the inability of a manufacturer to fulfill our orders could adversely affect our ability to make timely deliveries of product. We currently rely on and may continue to rely on third-party manufacturers to produce all of our branded products. If one of these manufacturers were unable or unwilling to produce sufficient quantities of our products in a timely manner or renew contracts with us, we would have to identify and qualify new manufacturers, and we may be unable to do so. Due to industry and customer requirements that manufacturers of food products be certified and/or audited for compliance with food safety standards, the number of qualified manufacturers is constrained. As we expand our operations, we may have to seek new manufacturers and suppliers or enter into new arrangements with existing ones. However, only a limited number of manufacturers may have the ability to produce a high volume of our products, and it could take a significant period of time to locate and qualify such alternative production sources. In addition, we may encounter difficulties or be unable to negotiate pricing or other terms as favorable as those that we currently enjoy. There can be no assurance that we would be able to identify and qualify new manufacturers in a timely manner or that such manufacturers could allocate sufficient capacity to meet our requirements, which could materially adversely affect our ability to make timely deliveries of product. In addition, there can be no assurance that the capacity of our current manufacturers will be sufficient to fulfill our orders, and any supply shortfall could materially and adversely affect our business, financial condition and results of operations. Currently, some of our products are produced by a single third-party source that maintains only one facility. The risks of interruption described above are exacerbated with respect to such single-source, single-facility manufacturer. Our manufacturers are required to comply with quality and food production standards. The failure of our manufacturers to maintain the quality of our products could adversely affect our reputation in the marketplace and result in product recalls and product liability claims. Our manufacturers are required to maintain the quality of our products and to comply with our product specifications and requirements for certain certifications for food safety from third-party organizations. In addition, our manufacturers are required to comply with all federal, state and local laws with respect to food safety. However, there can be no assurance that our manufacturers will continue to produce products that are consistent with our standards or in compliance with applicable laws and standards, and we cannot guarantee that we will be able to identify instances in which our manufacturers fail to comply with such standards or applicable laws. We would have the same issue with new suppliers. The failure of any manufacturer to produce products that conform to applicable standards could materially and adversely affect our reputation in the marketplace and result in product recalls, product liability claims and severe economic loss. 20 Table of Contents Any significant delays of shipments to or from our warehouses could adversely affect our sales. Shipments to and from our warehouses could be delayed for a variety of reasons, including weather conditions, strikes, and shipping delays. Any significant delay in the shipments of product would have a material adverse effect on our business, results of operations and financial condition, and could cause our sales and earnings to fluctuate during a particular period or periods. We have from time to time experienced, and may in the future experience, delays in the production and delivery of product. Our farming operations face a competitive labor market in Hawaii. Our farming operations require a large number of workers, many on a seasonal basis. The labor market on the island of Hawaii is very competitive, and most of our employees are unionized under contracts that expire in May 2019. In the event that we are not able to obtain and retain both permanent and seasonal workers to conduct our farming operations, or in the event that we are not able to maintain satisfactory relationships with our unionized workers, the Partnership’s financial results could be negatively impacted. Our operations rely on certain key personnel who are critical to our business. Our future operating results depend substantially upon the continued service of key personnel and our ability to attract and retain qualified management and technical and support personnel. We cannot guarantee success in attracting or retaining qualified personnel. There may be only a limited number of persons with the requisite skills and relevant industry experience to serve in those positions. Our business, financial condition and results of operations could be materially adversely affected by the loss of any of our key employees, by the failure of any key employee to perform in his or her current position, or by our inability to attract and retain skilled employees. Our farming operations are subject to environmental laws and regulations, and any failure to comply could result in significant fines or clean-up costs. We use herbicides, fertilizers and pesticides, some of which may be considered hazardous or toxic substances. Various federal, state, and local environmental laws, ordinances and regulations regulate our properties and farming operations and could make us liable for costs of removing or cleaning up hazardous or toxic substances on, under, or in property that we currently own or lease, that we previously owned or leased, or upon which we currently or previously conducted farming operations. These laws could impose liabilities without regard to whether we knew of, or were responsible for, the presence of hazardous or toxic substances. The presence of hazardous or toxic substances, or the failure to properly clean up such substances when present, could jeopardize our ability to use, sell or collateralize certain real property and result in significant fines or clean-up costs, which could adversely affect our business, financial condition and results of operations. Future environmental laws could impact our farming operations or increase our cost of revenues. Our business is subject to seasonal fluctuations. Because we experience seasonal fluctuations in production and thus sales from our orchards, our quarterly results fluctuate, and our annual performance has depended largely on results from two quarters. Our business is highly seasonal, reflecting the general pattern of peak production and consumer demand for nut products during the months of October, November and December. Historically, a substantial portion of our revenues occurred during our third and fourth quarters, and we generally experienced lower revenues during our first and second quarters together with losses. Weather conditions may delay harvesting from December into early January, which may result in a fiscal year with lower than normal revenues. With the launch of our branded products business, WIS revenue continues to be highly seasonal, while branded products revenue is more evenly distributed throughout the year. Our branded products require us to carry additional inventory, which increases our working capital needs and our reliance on generating additional income from sales or obtaining additional external financing. Although branded products revenues are more evenly distributed throughout the year, this change has required us to carry larger quantities of inventory, increasing our working capital needs. If we are unable to generate additional working capital from product sales or obtain external financing, we may not be able to build the inventory necessary to maintain a sufficient and consistent supply of our branded products to meet customer demands, which could have a material adverse effect on our business, results of operations, liquidity, financial condition and brand image. 21 Table of Contents The price at which we can sell our macadamia nuts may not always exceed our cost of goods sold. During 2016, our costs to farm and produce macadamia nuts, including depreciation of the trees, varied between 87.1 cents and 91.5 cents per WIS pound (depending on the orchard) or an average of approximately 89.6 cents per WIS pound and some WIS was sold for less than its cost. Macadamia orchards are required to be cultivated and farmed in order to maintain the trees, even in years where the price at which the macadamia nuts could be sold do not cover the cost of revenues in any specific orchard. In such event, we could suffer losses from certain orchards, and our financial performance could be adversely affected. There is no assurance that the prices of macadamia nuts in the future will exceed the costs of production. Additional regulation could increase our costs of production, and our business could be adversely affected. As an agricultural company, our business is labor intensive, and we are subject to extensive government regulation, including regulation of the manner in which we cultivate, fertilize and process our macadamia nuts. Furthermore, processing and selling our branded products subject us to additional regulations regarding the manufacturing, distribution, and labeling of our products. There may be changes to the legal or regulatory environment, and governmental agencies and jurisdictions where we operate may impose increased minimum wage requirements and safety requirements, as well as new manufacturing, importation, processing, packaging, storage, distribution, labeling or other restrictions, which could increase our costs and affect our financial performance. Many of our production costs are not within our control, and we may not be able to recover cost increases in the form of price increases from our customers. We purchase water, electricity and fuel, fertilizer, pesticides, equipment and other products to conduct our farming operations and produce macadamia nuts. Transportation costs, including fuel and labor, also represent a significant portion of the cost of our nuts. These costs could fluctuate significantly over time due to factors that may be beyond our control. Our business and financial performance could be negatively impacted if there are material increases in the costs we incur that are not offset by price increases for the products sold. We are subject to the risk of product liability claims. The production and sale of food products for human consumption involves the risk of injury to consumers. This risk increases as we move from primarily a farming operation into the marketing and sale of branded products. Although we believe we have implemented practices and procedures in our operations to promote high-quality and safe food products, we cannot assure you that consumption of our products will not cause a health-related illness or injury in the future or that we will not be subject to claims or lawsuits relating to such matters. Diseases and pests can adversely affect nut production. Macadamia trees are susceptible to various diseases and pests that can affect the health of the trees and resultant nut production. There are several types of fungal diseases that can affect flower and nut development. One of these is Phytophthora capsici, which affects the macadamia flowers and developing nuts, and another, Botrytis cinerea, causes senescence of the macadamia blossom before pollination is completed. These types of fungal disease are generally controllable with fungicides. Historically, these fungi have infested the reproductive plant parts at orchards located in Keaau during periods of persistent inclement weather. Tree losses may occur due to a problem known as Macadamia Quick Decline (“MQD”). Research at the University of Hawaii indicates that this affliction is due to Phytophthora capsici, which is associated with high moisture and poor drainage conditions. The Keaau orchards are areas with high moisture conditions and may be more susceptible to the MQD problem. Afflicted trees in these regions are replaced with cultivars that are intolerant to MQD. The Partnership’s Keaau orchards experienced tree replacement of 1.6% in 2016 and 2% in 2015. The Southern Green Stink Bug causes unattractive stippling to the mature kernels and causes pre-mature drop of young nuts. It has potential to reduce the crop size and quality. Stink bug damage has historically increased during dry periods. As their preferred fabaceous host plants in pasturelands neighboring our orchards succumb to the dry weather and die, the stink bugs migrate to the macadamia trees as a secondary host plant. Losses from stink bug increased to 3.5% over the previous year average of 1.7%, it part due to dry weather from December 2015 to April 2016. Two natural enemies, a wasp and a fly, generally keep nut losses at acceptable levels. An insect known as the Koa Seed Worm (“KSW”) causes full-sized nuts to fall that have not completed kernel development. The Tropical Nut Borer Beetle (“TNB”) bores through the mature macadamia shell and feeds on the kernel. Nut damage caused by the TNB is not recorded as a defect by Royal Hawaiian. However, field surveys in 2016 indicate that nut losses attributed to TNB increased to 3.9%. Damages caused by each insect may fluctuate when unfavorable environmental conditions affect the natural enemy populations. 22 Table of Contents In March 2005, a foreign insect pest, the Macadamia Felted Coccid (“MFC”), or Eriococcus ironsidei, was detected on macadamia trees in the South Kona area on the island of Hawaii. The insect originates from Australia, where populations are kept under control from native predators and parasites. In Hawaii, however, in the absence of its natural enemies, MFC has become a serious problem on macadamia nut trees. The insect causes defoliation, weakening and breakage of large branches and limbs, and, in severe cases, may cause or contribute to tree death. Yearly surveys conducted in Ka’u have shown MFC to be present extensively throughout the orchards. Climatic conditions, particularly extremely dry weather, are conducive for increased MFC activity. Collaboration continued in 2016 with other growers and the State of Hawaii to control this pest. At this point in time, MFC is not fully understood. In particular, there is a deficit of information on how MFC is able to cause so much damage to such large trees and what level of production loss is attributed to MFC. Research is currently being conducted by the University of Hawaii to assess the level of crop loss due to MFC. Chemical treatments using products approved for use under federal and state laws are being performed throughout our Ka’u orchards. In 2016, 1,647 acres were sprayed for MFC in the Ka’u orchards. The populations are tracked in both treated and untreated areas. MFC was detected in our Keaau orchard in the spring of 2015. Treatment was administered shortly after detection. Both treated and untreated areas in the Keaau orchard continue to be monitored for MFC; however, due to the expedience of the treatment and the normal high levels of rainfall, the MFC population was low in 2016. As indicated above, natural enemies are relied upon to manage insects that contribute to nut loss. Without these natural enemies, greater losses are possible. Approved pesticides may be available to manage economically significant insect pests; however, their use is limited to situations where treatment costs and nut loss justify their use, and when their use does not disrupt the natural enemy population. Honey bees are placed in the orchards to supplement other insect pollinators during the flowering season. In late 2008, the Hawaii Department of Agriculture identified the Varroa mite on feral honey bees near the port of Hilo, Hawaii. This mite is an ectoparasite that attaches to the body of honey bees and weakens them, and can result in the destruction of bee hives and colonies. Apiaries that place hives in the macadamia nut orchards must manage this pest with miticide in order to maintain healthy bee colonies and avoid the development of resistance to the miticide. Increases in these diseases and pests or our inability to successfully control these diseases and pests could result in decreases in production, including loss of trees in affected orchards, which could have a material adverse effect on our business, financial condition and results of operations. Our orchards are susceptible to natural hazards such as wildfires, rainstorms, floods and windstorms, which may adversely affect nut production. Our orchards are located in areas on the island of Hawaii that are susceptible to natural hazards, including drought, wildfires, heavy rains, floods, and windstorms. Our orchards located in the Ka’u region are susceptible to wildfires during periods of drought. In June and July 2012, a wildfire caused widespread damage to agricultural crops in the Ka’u region. The fire resulted in damage to irrigation pipes and approximately 24 tree acres of our macadamia nut orchards. Our orchards are also located in areas that are susceptible to storms which produce heavy rainfall. Twenty-seven major windstorms have occurred on the island of Hawaii since 1961, and six of those caused material losses to our orchards. In November2000, the Ka’u region was affected by flooding, resulting in some nut loss. Since the flood in 2000, heavy rain and flooding in the Ka’u region has not been as damaging, but continue to be potential risks that can affect our nut production. On August 7, 2014, tropical storm Iselle made landfall on the island of Hawaii with high winds and heavy rain resulting in some tree damage and loss, increases in immature nut drop, and mature nut loss due to storm run-off. In January 2015, another windstorm swept through the Ka’u region and caused a 1% loss of canopy and trees in our orchards. Most of our orchards are surrounded by windbreak trees, which provide limited protection. Younger trees that have not developed extensive root systems are particularly vulnerable to windstorms. The occurrence of any natural disaster affecting a material portion of our orchards could have a material adverse effect on our business, financial condition and results of operations. Our orchards are subject to risks from active volcanoes. Our orchards are located on the island of Hawaii, where there are two active volcanoes. To date, no lava flows from either volcano have affected or threatened the orchards, but the risk remains. 23 Table of Contents Our business may be adversely affected by adverse or unseasonal weather conditions and climate change. Poor, severe, or unusual weather conditions, whether caused by climate change or other factors, may adversely affect our nut production and our ability to harvest. Because our nut production is significantly influenced by weather, substantial changes to historical weather patterns in Hawaii, including changing temperature levels, changing rainfall patterns, and changing storm patterns and intensities, could significantly impact our future business, financial condition and results of operations. The amount and timing of rainfall can materially impact nut production. The productivity of orchards depends in large part on moisture conditions. Inadequate rainfall can reduce nut yields significantly, whereas excessive rain without adequate drainage can foster disease and hamper harvesting operations. Although rainfall at the orchards located in the Keaau region has generally been adequate and at times excessive for the orchards, the orchards located in the Ka’u area generally receive less rainfall. To supplement natural rainfall, a portion of the Ka’u orchards is presently irrigated. Irrigation can mitigate some of the effects of a drought, but currently it cannot completely supplement the complete needs of the trees and crops. The timing of rainfall relative to key development stages in the growing season can impact nut production. Excessive rains during the flowering season affects pollination and nut set at the Keaau orchards where flowering and the rainy season coincide. During 2016, the Ka’u and Keaau areas recorded 102% and 109%, respectively, of the 20-year average rainfall. However, the rainfall in Ka’u from December 2015 through April 2016, which is a critical flowering and nut development period, was recorded at 22% of the 20-year average and negatively impacted nut set and nut retention for the 2016 crop. Regardless of the timing, lack of or excess of adequate rainfall for prolonged periods of time will also negatively affect nut production. We rely on irrigation water for our Ka’u orchards and orchards acquired from IASCO. If the capacities of those wells diminish or fail, we may not have an adequate water supply to irrigate our orchards, which could adversely affect our nut production. With the May 2000 acquisition of the farming business, we acquired an irrigation well (the “Sisal Well”), which supplies water to our orchards in the Ka’u region. Historically, the quantity of water available from the Sisal Well has been generally sufficient to irrigate these orchards in accordance with prudent farming practices. The irrigated portion of the Ka’u II orchards is expected to need greater quantities of water as the orchards mature. We anticipate that the amount of water available from the Sisal Well will be generally sufficient, assuming average levels of rainfall, to irrigate the irrigated orchards in accordance with prudent farming practices for the next several years. If the amount of water provided by the Sisal Well becomes insufficient to irrigate the above-named orchards, we may need to incur additional costs to increase the capacity of the Sisal Well, drill an alternative well into the historical source that provides water to the Sisal Well or obtain water from other sources in order to avoid diminished yields. Included in the assets we purchased from IASCO is an irrigation well (the “Palima Well”) that supplies water for the IASCO orchards, orchards owned by New Hawaii Macadamia Nut Co. (“NHMNC”), and trees owned by us on leased land from the State of Hawaii. Under a prior agreement with IASCO, NHMNC received a portion of the water pumped out of the Palima Well, and we, as the new owner of this well, are obligated to continue this service. The well provides supplemental irrigation and is generally sufficient, assuming average levels of rainfall, to sustain nut production at historical norms. If insufficient irrigation water is available to the irrigated orchards, then diminished yields of macadamia nut production can be expected, which could have a material adverse effect on nut production. Our insurance may not be sufficient to reimburse us for crop losses. We obtain tree insurance each year under a federally subsidized program. The tree insurance for 2016 provides coverage up to a maximum of approximately $19.8million against catastrophic loss of trees due to wind, fire or volcanic activity. Crop insurance was purchased for the 2016-2017 crop season and provides coverage for up to a maximum of approximately $8.6million against loss of nuts due to wind, fire, volcanic activity, earthquake, adverse weather, wildlife damage and failure of irrigation water supplies. There is no assurance that such insurance will cover all losses incurred by the Partnership or that such insurance will be available or purchased in the same amount in future periods. Fluctuations in various food and supply costs as well as increased costs associated with product processing and transportation could materially adversely affect our business, financial condition and operating results. Both we and our manufacturers obtain some of the key ingredients used in our products from third-party suppliers. As with most food products, the availability and cost of raw materials used in our products can be significantly affected by a number of factors beyond our control, such as general economic conditions, growing decisions, government programs (including government programs and mandates relating to ethanol), weather conditions such as frosts, drought, and floods, and plant diseases, pests and other acts of nature. Because we do not control the production of raw materials, we are also subject to delays caused by interruptions in production of raw materials based on conditions not within our control. Such conditions include job actions or strikes by employees of suppliers, weather, crop conditions, transportation interruptions, natural disasters, sustainability issues and boycotts of products or other catastrophic events. 24 Table of Contents There can be no assurance that we or our manufacturers will be able to obtain alternative sources of raw materials at favorable prices, or at all, should there be shortages or other unfavorable conditions. In some instances, we enter into forward purchase commitments to secure the costs of projected commodity requirements needed to produce our finished goods. These commitments are stated at a firm price, or as a discount or premium from a future commodity price, and are placed with our manufacturers or directly with ingredient or packaging suppliers. There can be no assurance that our pricing commitments will result in the lowest available cost for the commodities used in our products. Our key raw material is macadamia nuts. We currently obtain the macadamia nuts for our products solely from our production in Hawaii. The inability to obtain macadamia nuts due to poor weather or for any reason could have a material adverse effect on our business. In addition, energy is required to process and produce our products. Transportation costs, including fuel and labor, also impact the cost of manufacturing our products. These costs fluctuate significantly over time due to factors that may be beyond our control. Our inability or our manufacturers’ inabilities to obtain adequate supplies of raw materials for our products or energy at favorable prices, or at all, as a result of any of the foregoing factors or otherwise could cause an increase in our cost of sales and a corresponding decrease in gross margin, or cause our sales and earnings to fluctuate from period to period. Such fluctuations and decrease in gross margin could have a material adverse effect on our business, results of operations and financial conditions. There is no assurance that we would be able to pass along any cost increases to our customers in the form of price increases. Our Depositary Units are not listed on a national securities exchange, which may make it more difficult to buy and sell Depositary Units and subjects us to fewer regulations than exchange-traded companies are subject to. Our Depositary Units are currently traded on the OTCQX, which is an over-the-counter securities market, under the symbol “NNUTU.” The fact that our Depositary Units are not listed on a national securities exchange is likely to make trading such Depositary Units more difficult for broker-dealers, holders of Depositary Units and investors. In addition, it may limit the number of institutional and other investors that will consider investing in our Depositary Units, which may have an adverse effect on the price of our Depositary Units. It may also make it more difficult for the Partnership to raise capital in the future. In addition, because our Depositary Units are traded on the OTCQX, we are subject to fewer rules and regulations than if the Depositary Units were traded on NASDAQ Stock Market or another national securities exchange. New potential accounting rules may adversely affect our financial statements and create difficulty in meeting loan covenants. In February 2016, the FASB issued ASU 2016-02, “Leases.” The new standard establishes a right-of-use (“ROU”) model that requires a lessee to record a ROU asset (the lessee’s right to use the leased asset) and a liability (the future rent payment obligations) on the balance sheet for all leases with terms longer than 12 months. Currently, all of our orchard leases are accounted for as operating leases, with no related assets and liabilities on our balance sheet. The new standard is effective for fiscal years beginning after December 15, 2018. The Partnership is currently assessing the impact of the adoption of ASU 2014-09 on its consolidated financial statement, but these changes could significantly change our reported or expected financial performance. We may need to renegotiate certain contracts, such as debt agreements, to address the impact on debt covenants of reporting lease liabilities on the balance sheet. For instance, the balance sheet reporting may affect our net worth and we may not be able to meet the minimum tangible net worth requirement as originally provided for under our present debt agreements with AgCredit PCA and AgCredit FLCA. We will also need to ensure that our systems are capable of processing the required information to satisfy the proposed requirements. In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers (Topic 606).” The new guidance provides new criteria for recognizing revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the Partnership expects to be entitled in exchange for those goods or services. The new guidance requires expanded disclosures to provide greater insight into both revenue that has been recognized and revenue that is expected to be recognized in the future from existing contracts. Quantitative and qualitative information will be provided about the significant judgments and changes in those judgments that management made to determine the revenue which is recorded. In August 2015, the FASB issued ASU 2015-14, “Revenue from Contracts with Customers (Topic 606): Deferral of the Effective Date.” This update deferred the effective date for implementation of this standard by one year. ASU 2014-09 is now effective for annual periods beginning after December15, 2017, including interim periods within that period. The Partnership anticipates adopting this guidance in the first quarter of 2018 and is evaluating the impact of adoption of the new rules on the Partnership’s consolidated financial statements. 25 Table of Contents Unauthorized access to confidential information and data on our information technology systems and security and data breaches could materially adversely affect our business, financial condition and operating results. As part of our operations, we rely on our computer systems to manage inventory, process transactions, communicate with our suppliers and other third parties, and on continued and unimpeded access to secure network connections to use our computer systems. We have physical, technical and procedural safeguards in place that are designed to protect information and protect against security and data breaches as well as fraudulent transactions and other activities. Despite these safeguards and our other security processes and protections, we cannot be assured that all of our systems and processes are free from vulnerability to security breaches (through cyberattacks, which are evolving and becoming increasingly sophisticated, physical breach or other means) or inadvertent data disclosure by third parties or by us. A significant data security breach, including misappropriation of customer, distributor or employee confidential information, could cause us to incur significant costs, which may include potential costs of investigations, legal, forensic and consulting fees and expenses, costs and diversion of management attention required for investigation, remediation and litigation, substantial repair or replacement costs. We could also experience data losses that would impair our ability to manage inventories or process transactions and a negative impact on our reputation and loss of confidence of our customers, distributors, suppliers and others, any of which could have a material adverse impact on our business, financial condition and operating results. We have previously identified material weaknesses in our internal control over financial reporting which, if not remediated, could have resulted in material misstatements in our financial statements. Additional material weaknesses could arise in the future. Our management is responsible for establishing and maintaining adequate internal control over our financial reporting, as defined in Rule 13a-15(f) under the Exchange Act. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. During the first quarter of 2016, we concluded that certain material weaknesses existed as of December 31, 2015. Specifically, management identified control deficiencies that constitute individually, or in the aggregate, material weaknesses in our internal control over financial reporting related to our account reconciliation process and inadequate segregation of duties. As of June30, 2016, the following measures, among others, had been implemented to address the material weaknesses identified as of December 31, 2015: ● We hired two new accounting staff members in order to achieve an effective control environment; ● We hired a controller to fill the vacancy resulting from the departure of our previous controller; and ● We changed our Principal Financial and Accounting Officer to a person with greater accounting and financial experience and expertise. As a result of these actions, management concluded that the previously identified material weaknesses were remedied at June 30, 2016. Although management concluded that the material weaknesses in our internal control over financial reporting have been remediated, we expect to continue implementing measures to improve our internal control over financial reporting, including upgrading our financial accounting systems and recruiting further accounting and/or finance staff, as necessary, in order to maintain an effective control environment. We cannot assure that additional material weaknesses will not arise in the future. 26 Table of Contents Risks Related to Concentrated Control of Our Depositary Units Significant influence over the Partnership’s affairs may be exercised by certain holders of Depositary Units. One couple controls over 66 ⅔ % of the Depositary Units and owns a controlling interest in the Managing Partner, which gives them the ability to control or block significant transactions of the Partnership. As of the Record Date, the holders of Depositary Units holding more than 5% of our Depositary Units were the Ebrahimis (with approximately 67.7% beneficial ownership) and Barry W. Blank (with approximately 7.8% beneficial ownership). The Ebrahimis have the ability to control or block approvals that may be sought from holders of Depositary Units, including mergers, sales of substantial assets and modifications to our Partnership Agreement, which generally require approval by holders of a majority of the Depositary Units. The Ebrahimis also own a controlling interest in the sole shareholder of the Managing Partner. See “Our Partnership Agreement—Management.” On June 30, 2016, the Partnership sold all of the issued and outstanding shares of capital stock of the Managing Partner to Crescent River Agriculture LLC (a company controlled by the Ebrahimis), effectively giving the Ebrahimis control of the Partnership. Effective October1, 2009, Bradford C. Nelson was elected as a director of the Managing Partner and on May 18, 2016 he was elected President, Principal Financial Officer, Principal Accounting Officer and Secretary of the Managing Partner. Mr. Nelson is the President and owner of West Sedge, Inc., which provides finance and management services to businesses and family offices, including companies owned by the Ebrahimi family and companies owned by Mr. Fred Ebrahimi. Effective December 2012, Barry W. Blank was elected as a director of the Managing Partner. There is no affiliation between the Ebrahimis and Mr. Blank. It is possible that the interests of the Ebrahimis or Mr.Blank could conflict with the interest of other holders of Depositary Units. The significant holdings of Depositary Units by the Principal Holders may adversely impact the market price of our Depositary Units and deter bids to acquire the Partnership. The significant concentration of Depositary Unit holdings may deter persons desiring to make bids to acquire the Partnership because they may not be able to do so without the cooperation of the principal holders of Depositary Units. In addition, if the principal holders or other large holders of Depositary Units were to sell a large number of the Partnership’s Depositary Units, the market price of our Depositary Units could decline significantly. Furthermore, the perception in the public market that the principal holders or other large holders of Depositary Units might sell their Depositary Units could depress the market price of our Depositary Units, regardless of their actual plans. Holders of Depositary Units have limited voting rights, and the Managing Partner cannot be changed unless the Ebrahimis vote in favor of the change. Holders of Depositary Units have limited voting rights on matters affecting the Partnership’s business, which may have a negative effect on the price at which the Depositary Units trade. In particular, the holders of Depositary Units do not elect the directors of the Managing Partner. Furthermore, if holders of Depositary Units are not satisfied with the performance of the directors, they may find it difficult to remove any or all of the directors because the Partnership Agreement requires a vote of at least 66 ⅔% of the outstanding Depositary Units to remove the Managing Partner. No change of the Managing Partner can be effected unless the Ebrahimis vote their Depositary Units in favor of the change. Ownership of the Partnership’s Depositary Units is different from ownership of stock, and unlike stockholders, holders of our Depositary Units do not have the right to elect directors of our Managing Partner. Although many of the business risks to which we are subject are similar to those that would be faced by a corporation engaged in a similar business, limited partnership interests are inherently different from the capital stock of a corporation. The Depositary Units represent limited partnership interests. The rights of a Depositary Unit holder differ substantially from rights of a stockholder in many important respects. In particular, management of the Partnership is (except for certain specific matters requiring approval of Depositary Unit holders) vested in the Managing Partner. Although holders of 66 2
